— Application by the defendant, inter alia, for a writ of error coram nobis to vacate a judgment of the Supreme Court, Queens County (Browne, J.), rendered June 24, 1975, which was unanimously affirmed without opinion by order of this court dated November 22, 1976 (see, People v Gordon, 54 AD2d 1139), upon the ground that the trial court committed Sandstrom error in its charge to the jury (see, Sandstrom v Montana, 442 US 510).
Ordered that the application is denied.
In a criminal action, the writ of error of coram nobis lies in this court only to vacate an order determining an appeal on the ground that the defendant was deprived of the effective assistance of appellate counsel (see, People v Bachert, 69 NY2d 593). In this case the defendant has failed to claim that he was denied the effective assistance of appellate counsel. Mangano, P. J., Thompson, Bracken, Sullivan and Harwood, JJ., concur.